                                                                                                    FILED
                      UNITED STATES COURT OF APPEALS                                             DISTRICT COURT 0:-CLPM
                                FOR THE NINTH CIRCUIT
            Form 1. Notice of Appeal from a Judgment or Order of a OCT 06 2020
                                 Unlled State. Dl.trlct Court                                     .'-Mve C.QUItWl/"
Name of U.S. District Court:                                                                      'LEr<KOF yO''

U.S. District Court case number:                  1^- OOl'-hS

Date case was first filed in U.S. District Court:

Date ofjudgment or order you are appealing:                                                      3>o,:-x02:D

Fee paid for appeal? (appealfees are paid at the U.S. District Court)
G^Yqs      C No       r IFF was granted by U.S. District Court

List all Appellants (List each partyfiling the appeal. Do not use "et al."or other abbreviations.)




Is this a cross-appeal? C Yes              <P^o
If Yes, what is the first appeal case number?

Was there a previous appeal in this case? C Yes                          <P^o
If Yes, what is the prior appeal case number?

Your mailing address:

?.o.             2




City:                                        State:                  Zip Code:           "96^ 9^ I
Prisoner Inmate or A Number (if applicable):

Signature                                                              Date
                                                                                    Oc-fohrrs,
     Complete andfile with the attached representation statement in the U.S. District Court
                                                                                                                  cr
                   Feedback or(questions about thisform? Email us at formsi^ca9.tncoiirts.gov
                                                                                                                  o
Form 1                                                                                          Rev. 12/01/2018
            Case 1:19-cv-00145 Document 76 Filed 10/06/20 Page 1 of 2
                      UNITED STATES COURT OF APPEALS
                                FOR THE NINTH CIRCUIT
                            Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/fonns/form06instructions.pdf
Appellantts)(List each partyfiling the appeal, do not use "et al." or other abbreviations.)
Name(s)of party/parties:


      S^diycsj M. L
Name(s)of counsel(if any):




Address:

Telephone number(s):                                   ^        J
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                            r Yes

AppelleetsI (List only the names ofparties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s)of party/parties:




Name(s)of counsel (if any):



             Us Ai~i-(s>i^
Address:    S\)r-e>^K. f |g2.<a.,^i/i4e
                                                                                                                    CD
Telephonenumber(s): I P^fqet+inA                                                                                    "DO
Email(s):        /■c/jj-         ^9/ " ^9:i-93>2>X^


To list additional parties and/or counsel, use next page.
                                                                                                                    r~
                   Feedback or questions about this form? Email us at forms(^.ca9. uscourts. gov

Form 6                                                  /                                          New 12/01/2018
            Case 1:19-cv-00145 Document 76 Filed 10/06/20 Page 2 of 2
